Fishee, J.,
delivered the opinion of the court.
This is an appeal from a decree of a Vice-Chancery Court, holden at Fulton.
The bill alleges that the complainant, about the year 1846, purchased of Henry Craft, as agent of David Hook, a certain tract of land. That the complainant gave his notes to secure the purchase-money, and took from Craft a bond for title; that fearing that' he would not be able to make his payments at the time stipulated, he entered into an arrangement with the defendant, Jones, by which he, Jones, was to pay off the notes, receive a deed from Craft, and then to execute a title-bond to the complainant, by which he, the *180defendant, was to convey tbe land upon the payment of the money and interest, advanced by Jones. The contract may be regarded as substantially proved, as averred in the bill.
It is manifest from the. whole case, that a sale of the land by the complainant to Jones, was not contemplated by either party, but that the title was merely vested .in Jones as a security. The Statute of Frauds has reference alone to contracts for the sale of ' land, and does not embrace cases of trust and confidence like the present. It cannot be contended that the trust was not one which a court of equity, if not restrained by some positive provision of statutory law, would enforce. The party could not in conscience retain the legal title under the agreement between the parties. The question, in such case, is not whether a court of equity, under general principles, can entertain jurisdiction, but whether the court has been circumscribed, by a provision of the statute, operating either upon the contract itself or upon the jurisdiction of the court.
Decree affirmed.